Case 3:19-cv-01936-RDM Document 54 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBORA KITCHEN, individually and
as ADMINISTRATRIX OF THE ESTATE :
OF SHAWN KITCHEN, : NO. 3:19-CV-1936
Plaintiff
(JUDGE MARIANI)
V.

CLINTON COUNTY, WELLPATH LLC
fikia CORRECT CARE SOLUTIONS,
LLC; KARL PECHT; HOLLY BARRETT;
CHRISTAL MILLER; CYNTHIA MANN;
ASHELY BECHDEL; CATHY PERRY;
[FIRST NAME UNKNOWN] POWELL;
[FIRST NAME UNKNOWN] MOORE;
[FIRST NAME UNKNOWN] MUTHLER;
and [FIRST NAME UNKNOWN]
WATSON,

Defendants.

AND NOW, THIS 8TH DAY OF JUNE 2020, for the reasons set forth in this Court’s
accompanying memorandum opinion, IT IS HEREBY ORDERED THAT Defendant Kar!
Pecht’s Motion to Dismiss Portions of Plaintiffs Complaint (Doc. 43) is Granted with
respect to Count IV and Count IV is DISMISSED as to Defendant Pecht. The Motion is

DENIED in all other respects.

 
   

? NAME
Robert D> Mariani
United States District Judge

 
